DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Status of Claims
Claims 1-3 and 5-20 are currently pending in the application.
Acknowledgement is made of cancellation of claim 4.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the lower spoiler located downstream of the lower passage in an air outflow direction” as claimed in claim 17 must be shown or the feature(s) canceled from the claim(s). See 112(b) section below for more details. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 17 calls for the limitation “wherein the lower spoiler is located downstream of the lower passage in an air outflow direction”; which limitation is indefinite as it is unclear as to how the lower spoiler is located downstream of the lower passage in an air outflow direction. As best understood from the specification (reference to at least Fig. 8-9), the lower spoiler is element #132 and the lower passage is #103. According to the disclosed arrangement, when the lower spoiler is open, air does not flow sequentially from the lower passage #103 to the lower spoiler #132. Airflows passes through these structures as two separate and distinct streams (see at least Fig. 9). Accordingly, because air does not flow as a sequence from the lower passage to the lower spoiler; it is unclear as to how the lower spoiler can be said to be located downstream of the lower passage. Thus, the claim is indefinite as an ordinary skill artisan would not be able to appraise the scope of the claimed invention.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohtsuka (EP 1707893 A1).

Regarding claim 14:
Ohtsuka discloses an air conditioner (see at least Fig. 40-44) comprising: 
a main body #1 provided with an air outlet facing a front lower side, wherein an upper passage (see Fig. 12 of Ohtsuka Reproduced and Annotated below) in communication with the air outlet is arranged above the air outlet and is adapted to supply air forwardly (see Fig. 42 below), a lower passage in communication with the air outlet is arranged below the air outlet and is adapted to supply air backwards (see airflow show by arrows C in Fig. 40); 
an upper air deflection assembly #115a used to direct air to flow out of a terminus of the upper passage (see Fig. 42 below), and comprising an upper air diffusing plate used to open and close the upper passage (see at least Fig. 41-42); 
a front air deflection assembly #115b used to direct air to flow out of a terminus of the air outlet (see Fig. 42 below), the front air deflection assembly comprising a first air deflector located at an opening of the air outlet and adapted to open and close the air outlet (see at least Fig. 41-42), and the front air deflection assembly comprising an air diffusing structure (#115b has an air diffusing structure); and 
a lower air deflection assembly #12 used to direct air to flow out of an exit of the lower passage.


    PNG
    media_image1.png
    674
    760
    media_image1.png
    Greyscale


Fig. 12 of Ohtsuka Reproduced and Annotated

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 5-13, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shirota (US 20120031134 A1) in view of Morton (US 6916240 B1).

Regarding claim 1:
Shirota discloses an air conditioner (Fig. 12) comprising: 
a main body #1 having a front side and a rear side, wherein the air conditioner is mountable to a support through the rear side of the main body (this limitation constitutes an intended use limitation that does not further limit the structure of the claimed invention. It has been held that “apparatus claims cover what a device is, not what a device does. Hewett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); MPEP 2114/Il), wherein the front side is distanced from the rear side and opposite to the rear side, wherein the main body comprises an air outlet facing a front lower side, wherein an upper passage in communication with the air outlet is arranged above the air outlet and is adapted to supply air forwardly (see passage that upper vane #70 covers); 
an upper air deflection assembly (upper vane #70) used to direct air to flow out of a terminus of the upper passage, and comprising an upper air diffusing plate (upper vane #70) used to open and close the upper passage (inherently present); and 
a front air deflection assembly (lower vane #70) used to direct air to flow out of a terminus of the air outlet, the front air deflection assembly comprising a first air deflector (lower vane #70) located at an opening of the air outlet and adapted to open and close the air outlet (inherently present), and the front air deflection assembly comprising an air diffusing structure (see Fig. 12). 
Shirota does not specifically disclose wherein the upper air deflection assembly comprises an upper spoiler movable between a position opening the upper passage and a position closing the upper passage, wherein the upper spoiler is located upstream of the upper air diffusing plate.

In the field of air distribution from air conditioning systems, Morton teaches an air deflection assembly (Fig. 5) comprising a spoiler #66 movable between a position #66a opening an air flow passage and a position #66b closing the airflow passage, wherein the spoiler #66 is located upstream of an air diffusing plate #56 (see at least Fig. 1 & 5).

Thus, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Shirota with the upper air deflection assembly comprising an upper spoiler movable between a position opening the upper passage and a position closing the upper passage, wherein the upper spoiler is located upstream of the upper air diffusing plate; in a similar manner as taught by Morton.

One of ordinary skills would have recognized that doing so would have allowed greater control of the discharge air from the air conditioner; thereby, providing a more pleasing environment as suggested by (col. 1, L 36-42).

Regarding claim 5:
Shirota as modified discloses all the limitations.
Shirota further discloses wherein the upper spoiler extends toward an interior of the air outlet and is adapted to direct at least part of airflow from the air outlet to the upper passage, when the upper spoiler opens the upper passage (inherently present. See rejection of claim 1 above). 
Regarding claim 6:
Shirota as modified discloses all the limitations.
Shirota further discloses wherein the upper spoiler is located downstream of the upper passage in an air outflow direction of the air outlet and is substantially perpendicular to the air outflow direction of the air outlet, when the upper spoiler is open (inherently present. See rejection of claim 1 above). 
Regarding claim 7:
Shirota as modified discloses all the limitations.
Shirota further discloses wherein the upper spoiler is rotatably mounted at an entry of the upper passage (inherently present; See rejection of claim 1 above).
Regarding claim 8:
Shirota as modified discloses all the limitations.
Shirota further discloses wherein the upper spoiler is provided with an air diffusing structure (inherently present; See rejection of claim 1 above).
Regarding claim 9:
Shirota as modified discloses all the limitations, except for wherein a thermal insulation member for the upper passage is provided adjacent to a side wall of the upper passage.

By official notice, the examiner submits that it is known to provide thermal insulation to housing of air conditioner units.

Accordingly; it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Shirota as modified with thermal insulation provided to the housing of the air conditioner unit of Shirota.

One of ordinary skills would have recognized that doing so would have prevented undesired dissipation of thermal energy from the air conditioner; thereby, improving its efficiency.

As modified; the device of Shirota discloses wherein a thermal insulation member for the upper passage is provided adjacent to a side wall of the upper passage.

Regarding claim 10:
Shirota as modified discloses all the limitations.
Shirota further discloses wherein an outer surface of the first air deflector is substantially flush with an outer surface of the main body, when the first air deflector closes the air outlet (see Fig. 12). 
Regarding claim 11:
Shirota as modified discloses all the limitations.
Shirota further discloses wherein the first air deflector is connected with the main body and is flappable upwardly and downwardly, and when the first air deflector opens the air outlet, the first air deflector is adapted to: be completely offset from a front side of an air outflow direction of the air outlet; be completely offset from a front side of an air outflow direction of an outlet passage; or have at least a part located in front of the air outflow direction of the air outlet, and direct air upwardly or downwardly (see Fig. 12). 
Regarding claim 12:
Shirota discloses an air conditioner (Fig. 12) comprising: 
a main body #1 having a front side and a rear side, wherein the air conditioner is mountable to a support through the rear side of the main body (this limitation constitutes an intended use limitation that does not further limit the structure of the claimed invention. It has been held that “apparatus claims cover what a device is, not what a device does. Hewett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); MPEP 2114/Il), wherein the front side is distanced from the rear side and opposite to the rear side, wherein the main body comprises an air outlet facing a front lower side, wherein an upper passage in communication with the air outlet is arranged above the air outlet and is adapted to supply air forwardly (see passage that upper vane #70 covers); 
an upper air deflection assembly (upper vane #70) used to direct air to flow out of a terminus of the upper passage, and comprising an upper air diffusing plate used to open and close the upper passage (inherently present); and 
a front air deflection assembly (lower vane #70) used to direct air to flow out of a terminus of the air outlet, the front air deflection assembly comprising an air diffusing structure (see Fig. 12). 
Shirota does not specifically disclose wherein the front air deflection assembly comprises a first air deflector located at an opening of the air outlet and adapted to open and close the air outlet; and a second air deflector located at an opening of the air outlet, wherein the second air deflector has a first position at which the second deflector extends along the air outflow direction of the air outlet to provide an air diffusing effect. 

In the field of air distribution from air conditioning systems, Morton teaches an air deflection assembly (Fig. 5) comprising a first air deflector #66 located at an opening of an air outlet and adapted to open and close the air outlet (Fig. 5; col. 6, L 39-48); an air diffusing structure (inherently present); and a second air deflector #56 (best seen in Fig. 1 & 3) located at an opening of the air outlet, wherein the second air deflector has a first position at which the second deflector extends along the air outflow direction of the air outlet to provide an air diffusing effect (see at least abstract). 

Thus, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Shirota with the claimed arrangement of the front air deflection assembly above; in a similar manner as taught by Morton.

One of ordinary skills would have recognized that doing so would have allowed greater control of the discharge air from the air conditioner; thereby, providing a more pleasing environment as suggested by (col. 1, L 36-42).

Regarding claim 13:
Shirota as modified discloses all the limitations.
Shirota further discloses wherein the second air deflector is provided with an air diffusing structure (see rejection of claim 12 above).  
Regarding claim 20:
Shirota as modified discloses all the limitations; except for wherein the second air deflector further has: a second position at which the second air deflector is inclined upwardly along the air outflow direction of the air outlet, a third position at which the second air deflector is inclined downwardly along the air outflow direction of the air outlet, and a fourth position at which the second air deflector is substantially perpendicular to the air outflow direction of the air outlet.
Morton further teaches wherein the second air deflector further has: a second position at which the second air deflector is inclined upwardly along the air outflow direction of the air outlet, a third position at which the second air deflector is inclined downwardly along the air outflow direction of the air outlet, and a fourth position at which the second air deflector is substantially perpendicular to the air outflow direction of the air outlet (see at least col. 6; L 4-16)
Thus, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Shirota as modified with second air deflector comprising the claimed characteristics above as further taught by Morton.
One of ordinary skills would have recognized that doing so would have allowed greater control of the discharge air from the air conditioner; thereby, providing a more pleasing environment as suggested by (col. 1, L 36-42).

Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shirota (US 20120031134 A1) in view of Morton (US 6916240 B1); and further in view of Yasutomi (US 20140273805 A1).

Regarding claim 2:
Shirota as modified further discloses wherein the upper air diffusing plate is arranged at the terminus of the upper passage.

Shirota as modified does not disclose wherein an upper end or a lower end of the upper air diffusing plate is a rotating end. 
In the same field of endeavor, Yasutomi teaches wherein an upper end or a lower end of an air diffusing plate #31 is a rotating end (via shaft #311; Fig. 1-2). 
Thus, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Shirota as modified with an upper end or a lower end of the upper air diffusing plate being a rotating end as taught by Yasutomi.

One of ordinary skills would have recognized that doing so would have allowed the air diffusing plate to lie flush with the main body; thereby, reducing the bulkiness of the system, and improving the aesthetic appeal of the system.

Regarding claim 3:
Shirota as modified discloses all the limitations.
Shirota further discloses wherein the upper air diffusing plate has an air diffusing structure (see Fig. 12).

Claim(s) 15-16 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohtsuka (EP 1707893 A1) in view of Morton (US 6916240 B1).

Regarding claim 15:
Ohtsuka further discloses wherein the lower air deflection assembly comprises a lower spoiler (louver #12 is in the form of a spoiler).

Ohtsuka does not specifically disclose wherein the lower spoiler is movable between a position of opening the lower passage and a position of closing the lower passage.

In the field of air distribution from air conditioning systems, Morton teaches an air deflection assembly (Fig. 5) comprising a spoiler #66 movable between a position #66a opening an air flow passage and a position #66b closing the airflow passage, wherein the spoiler #66 is located upstream of an air diffusing plate #56 (see at least Fig. 1 & 5).

Thus, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Ohtsuka with the lower spoiler movable between a position of opening the lower passage and a position of closing the lower passage; in a similar manner as taught by Morton.

One of ordinary skills would have recognized that doing so would have allowed greater control of the discharge air from the air conditioner; thereby, providing a more pleasing environment as suggested by (col. 1, L 36-42).

Regarding claim 16:
Ohtsuka as modified discloses all the limitations.
As modified, the lower spoiler extends toward an interior of the air outlet and is adapted to direct at least part of airflow from the air outlet to the lower passage, when the lower spoiler opens the lower passage (see rejection of claims 14-15 above).

Regarding claims 18-19:
Ohtsuka as modified discloses all the limitations, except for wherein the lower spoiler is rotatably mounted at an entry of the lower passage; wherein the lower spoiler is provided with an air diffusing structure.

Morton further teaches wherein spoiler #66 is rotatably mounted at an entry of the airflow passage; wherein the lower spoiler is provided with an air diffusing structure (see at least Fig. 5-6).

Thus, it would have been obvious for one of ordinary skills in the art before the effective filing date to have further provided the apparatus of Ohtsuka as modified with the claimed arrangement above; in a similar manner as taught by Morton.

One of ordinary skills would have recognized that doing so would have allowed greater control of the discharge air from the air conditioner; thereby, providing a more pleasing environment as suggested by (col. 1, L 36-42).

Response to Arguments
Applicant's arguments filed on 11/03/2020 have been fully considered.

Applicant’s arguments pertaining to the newly added limitation regarding the upper air deflection assembly comprising an upper spoiler movable between a position opening the upper passage and a position closing the upper passage, wherein the upper spoiler is located upstream of the upper air diffusing plate, have been fully considered but are moot as the arguments do not apply to the newly-provided combination of references applied in the respective rejections above.

It has been pointed out to the applicant that Morton, in the field of air distribution from air conditioning systems, teaches an air deflection assembly (Fig. 5) comprising a spoiler movable between a position opening an air flow passage and a position closing the airflow passage, wherein the spoiler is located upstream of an air diffusing plate. Accordingly, it would have been obvious to provide the teachings of Morton to the system of Shirota; with the benefit of greater control of the discharge air from the air conditioner; thereby, providing a more pleasing environment. See elaborated rejection above for more details.

Thus claim 1 remains unpatentable over the prior art.
With respect to claim 12 which was previously indicated as allowable, applicant amendment has changed the scope of claim 12. Newly presented claim 12 did not incorporate all the limitations of previous claim 12. Claim 12 has been found to be unpatentable over the combination of the prior art. See rejections above for more details.

New claims 14 and 20 have been found unpatentable over the prior. Refer to the rejections above for more details.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL W NOUKETCHA whose telephone number is (571)272-8438.  The examiner can normally be reached on Mon - Fri: 08:00 AM - 04:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIONEL NOUKETCHA/Primary Examiner, Art Unit 3763